UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 05-2351



JOSEPH T. HARANZO,

                                              Plaintiff - Appellant,

            versus


VIRGINIA     DEPARTMENT     OF    REHABILITATIVE
SERVICES,

                                               Defendant - Appellee,

            and


COMMONWEALTH OF VIRGINIA,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-05-326-7)


Submitted:    April 28, 2006                  Decided:   May 23, 2006


Before WILKINSON, LUTTIG,* and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.



     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Joseph T. Haranzo, Appellant Pro Se. Ishneila G. Moore, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Joseph T. Haranzo appeals the district court’s order

granting the Defendant’s motion to dismiss in this civil action.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Haranzo v. Virginia Dep’t of Rehabilitative Servs., No. CA-05-326-7

(W.D. Va. Nov. 15, 2005).      In addition, we deny Haranzo’s request

for a trial.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -